Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on February 10, 2021 has been received.
Claims 1, 3, 5, 7-9, 18, 20, 25-27, 35, 37, 40, 43, 73, 75, 79, 129, 131, 136, 139, 140 and 143, were canceled by applicant.
New claims 162-177 are added.
Claims 44, 46, 49, 66 and 162-177 are pending in this application and were examined on the merits (Also, see Restriction/Election below).

Restriction/Election:
Applicant’s election without traverse of Group III claims 44, 46, 49 and 66, in the reply filed on 02/10/2021 is acknowledged. 
Claims 1, 3, 5, 7-9, 18, 20, 25-27, 35, 37, 40, 43, 73, 75, 79, 129, 131, 136, 139, 140 and 143, were canceled by applicant in the same reply.
Election was made without traverse in the reply filed on 02/10/2021.

Improper Markush Grouping
Claim 44 and its dependent claims 46, 49, 66 and 162-177 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are 
The Markush grouping “class Clostridia, class Mollicutes, order Clostridiales, family Ruminococcaceae and/or genus Faecalibacterium” recited in claim 44 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
In this case, the members of the Markush grouping “class Clostridia, class Mollicutes, order Clostridiales, family Ruminococcaceae and/or genus Faecalibacterium” recited in claim 44, do not known in the art to be structurally or functionally equivalent and they do not share a common use. 
In this case, for example, class Clostridia consists of a large and heterogeneous species of bacteria reside in soil, vegetation, and mammalian GI flora including many animal and human pathogens, while Mollicutes is a class of bacteria that lack cell wall, as such the members are not functionally or structurally equivalent, and share a common feature or use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 167 and 173 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 167 recites the limitation "the tumor" in claims 44.  There is insufficient antecedent basis for this limitation in the claim. Because claim 44 does not recite a tumor.
Claim173 recites the limitation "the tumor" in claims 44.  There is insufficient antecedent basis for this limitation in the claim. Because claim 44 does not recite a tumor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44, 66, 166 and 171 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miquel et al. (Current Opinion in Microbiology, 2013, Vol. 16, p. 255-261). 

Claim Interpretation:
Giving the claims the broadest reasonable interpretation of “a subject at risk of developing a cancer” is being interpreted as a population which are susceptible to development of cancer (see for example, p. 41 right-hand column 3rd paragraph of Maronpot et al., Toxicologic Pathology, 2004, Vol. 32, Suppl. 1, p. 40–48). 
Faecalibacterium prausnitzii (administering Faecalibacterium prausnitzii to mice, Faecalibacterium prausnitzii  A2-165 deposit number DSM 17677, Faecalibacterium prausnitzii is the most abundant bacteria in the intestinal microbiota and further teach beneficial effects of butyrate-producing Faecalibacterium prausnitzii  for health and reduction of cancer progression) (see for example, p. 255 left-hand column last paragraph, right-hand column 2nd paragraph, p. 256 left-hand column last 3rd paragraph, and Abstract).
Regarding claim 171, Miquel et al. further disclose wherein administration of the composition to the subject results in an increase  FoxP3, … (anti-inflammatory mechanism of F. prausnitzii, by enhance the suppressive activity of Foxp3+ Tregs) (see for example, p. 258 Figure 2. legend and p. 259 left-hand column 1st paragraph lines 22-28).
Regarding the limitations of claims 167-170 and 172-177 not explicitly disclosed by Miquel et al., i.e., wherein administration of the composition results in an increase of CD8+ T lymphocytes in the tumor (claim 167), wherein the T lymphocytes are cytotoxic T lymphocytes (claim 168), wherein administration of the composition results in an increase of effector CD4+, CD8+ T lymphocytes, monocytes and/or myeloid dendritic cell in the systemic circulation or the peripheral blood of the subject (claim 169), wherein administration of the composition results in a decrease of B cells, regulatory T cells and/or myeloid derived suppressor cells in the systemic circulation or the peripheral blood of the subject (claim 170), wherein administration of the composition to the subject results in an decrease in RORyT expression in a tumor immune infiltrate (claim 172), wherein administration of the composition to the subject results in an increase in CD45+, CD3+/CD20/CD56+, CD68+ and/or HLA-DR+ cells in the tumor (claim 173), wherein administration of the composition to the subject results in an increase in the level of innate effector cells in the subject (claim 174), wherein the innate effector cells are CD45 CD1 1b+Ly6G+ cells (claim 175), wherein administration of the composition to the subject results in a decrease of the level of suppressive myeloid cells in the subject (claim 176), and wherein suppressive myeloid cells are CD45-
 Miquel et al. therefore anticipates the claimed method.

Claims 44, 49 and 162-177 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Patyar et al. (Journal of Biomedical Science, 2010, Vol. 17, Nol. 21, p. 1-9).

Regarding claim 44, Patyar et al. disclose a method of treating cancer in a subject comprising administering to the subject a composition comprising at least one isolated or purified population of bacteria belonging to one or more of the class Clostridia (administration of clostridia to animals having tumor, and significant anti-tumor effects of C. novyi-NT) (see for example, p. 2 right-hand column 1st paragraph).
Regarding claim 49, Patyar et al. disclose administering at least one additional anticancer treatment (C. novyi-NT used in combination with radiotherapy, chemotherapy, radioimmunotherapy, and anti-microtuble agents) (see for example, p. 2 right-hand column 2nd paragraph).
Regarding claim 162, Patyar et al. disclose wherein the at least one additional anticancer treatment is surgical therapy, chemotherapy, radiation therapy, hormonal therapy, immunotherapy, small molecule therapy, receptor kinase inhibitor therapy, anti-angiogenic therapy, cytokine therapy, cryotherapy or a biological therapy (C. novyi-NT used in combination with radiotherapy, chemotherapy, radio-immunotherapy, and anti-microtuble agents) (see for example, p. 2 right-hand column 2nd paragraph).
Regarding claim 163, Patyar et al. disclose wherein the biological therapy is a monoclonal antibody, siRNA, miRNA, antisense oligonucleotide, ribozyme or gene therapy (monoclonal antibody or Mab B3) (see for example, p. 5 left-hand column 2nd paragraph).
st paragraph).
Regarding claim 165, Patyar et al. disclose defined as method of treating a cancer wherein the subject has a tumor (administration of clostridia to animals having tumor, and significant anti-tumor effects of C. novyi-NT) (see for example, p. 2 right-hand column 1st paragraph).
Regarding the limitations of claims 167-177 not explicitly disclosed by Patyar et al., i.e., wherein administration of the composition results in an increase of CD8+ T lymphocytes in the tumor (claim 167), wherein the T lymphocytes are cytotoxic T lymphocytes (claim 168), wherein administration of the composition results in an increase of effector CD4+, CD8+ T lymphocytes, monocytes and/or myeloid dendritic cell in the systemic circulation or the peripheral blood of the subject (claim 169), wherein administration of the composition results in a decrease of B cells, regulatory T cells and/or myeloid derived suppressor cells in the systemic circulation or the peripheral blood of the subject (claim 170), wherein administration of the composition to the subject results in an increase in CD3, CD8, PD1, FoxP3, Granzyme B and/or PD-L1 expression in a tumor immune infiltrate (claim 171), wherein administration of the composition to the subject results in an decrease in RORyT expression in a tumor immune infiltrate (claim 172), wherein administration of the composition to the subject results in an increase in CD45+, CD3+/CD20/CD56+, CD68+ and/or HLA-DR+ cells in the tumor (claim 173), wherein administration of the composition to the subject results in an increase in the level of innate effector cells in the subject (claim 174), wherein the innate effector cells are CD45 CD1 1b+Ly6G+ cells (claim 175), wherein administration of the composition to the subject results in a decrease of the level of suppressive myeloid cells in the subject (claim 176), and wherein suppressive myeloid cells are CD45-CD11b+CD11c' cells (claim177), the 
Patyar et al. therefore anticipates the claimed method of treating cancer in a subject.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 46, 49 and 162-177 are rejected under 35 U.S.C. 103 as being unpatentable over Patyar et al. (Journal of Biomedical Science, 2010, Vol. 17, Nol. 21, p. 1-9), as applied to claims  44, 49, and 162-177 above, and further in view of Wei et al. (Cancer Letters, 2008, Vol. 259, p. 16–27).

The teachings of Patyar et al. with respect to the limitations of claims 44, 49, and 162-177 were discussed above in detail.
C. oncolyticum M-55 to treat mice bearing Harding-Passey melanoma) (see for example p. 20 right-hand column 2nd column), and (treating B16 melanoma with C. novyi-NT combination therapy) (see p. 21, Table 2 last strain).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that bacteria belonging to one or more of the class Clostridia can be used to treat melanoma (as taught by Wei et al.) would have been motivated to modify the method taught by Patyar et al. and administer to a subject having melanoma (skin cancer) a composition comprising at least one isolated or purified population of the class Clostridia according to the teachings of Patyar et al. and Wei et al. with a reasonable expectation of success in providing the claimed method of treating or preventing cancer in a subject comprising administering to the subject a composition comprising at least one isolated or purified population of bacteria belonging to one or more of the class Clostridia. Because Patyar et al. teach a method of treating cancer in a subject comprising administering to the subject a composition comprising at least one isolated or purified population of bacteria belonging to one or more of the class Clostridia, and further because Wei et al. teach treating melanoma in a subject using bacteria belonging to one or more of the class Clostridia.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651